 



Exhibit 10.11
Summary of Base Salaries for 2005 Named Executive Officers
Effective August 1, 2005, the Compensation Committee of the Company’s Board of
Directors approved increases to the annual base salaries of the named executive
officers, after a review of performance and competitive market data.

                      Year         (as of     Name and Position   August 1)  
Base Salary
Craig A. Davis
Chairman and Chief
    2005     $ 913,750  
Executive Officer
    2004     $ 850,000  
 
               
Gerald J. Kitchen
Executive Vice President, General Counsel,
    2005     $ 307,500  
Chief Administrative Officer and Secretary
    2004     $ 291,500  
 
               
David W. Beckley
Executive Vice President and
    2005     $ 305,000  
Chief Financial Officer
    2004     $ 289,000  
 
               
E. Jack Gates
Executive Vice President and
    2005     $ 342,500  
Chief Operating Officer
    2004     $ 325,000  
 
               
Daniel J. Krofcheck
Vice President and
    2005     $ 212,500  
Treasurer
    2004     $ 202,000  

The Compensation Committee of the Company’s Board of Directors approves annual
base salaries for executive officers of the Company each August 1. Accordingly,
summary compensation for named executive officers disclosed by the Company in
its reports filed with the Securities and Exchange Commission may differ from
the amounts set forth above. Information related to the other elements of total
compensation for these named executive officers was previously disclosed in the
2005 Proxy Statement filed July 15, 2005.

 